DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 22 December 2021 is acknowledged.  The traversal is on the ground(s) that the process as defined in claim 1 comprises a step of "continuously monitoring the excited elements extracted from the matrix and contained in the plasma by optical emission spectroscopy." The system as defined in claim 13 comprises "an optical emission spectroscopy apparatus, adapted to continuously monitor excited elements contained within the extraction chamber." Accordingly, the process as defined in claim 1 and the system as defined in claim 13 share corresponding technical features (i.e., a step of "continuously monitoring ... by optical emission spectrometry" and a "spectrometry apparatus ... adapted to continuously monitor ... "), which contribute over the cited prior art. This is found persuasive as this limitation was neither addressed in the restriction requirement nor taught by the prior art relied upon in the restriction requirement.
The requirement is deemed improper and is therefore withdrawn in whole. Claims 1-15 are being considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16305687, filed on 10 June 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 20 has been used to designate both a support and an optical spectroscopy apparatus.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
22 (page 7 line 26)
40 (page 9 lines 30-31)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 1: “the system can further comprises” should read “the system can further comprise”
Appropriate correction is required.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
Claim 2: “the step of adjusting a distance” in lines 1-2 should read “the step of setting a distance” to ensure consistency in how the step is discussed with claim 1.
Claim 4: “and adjusting the said potential” should read “and adjusting said potential”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "destruction of some molecules" in line 9.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which molecules are being destroyed. The Examiner notes that in the preceding lines 6-8 there is discussed a “formation of molecules” and an “evaporation of said molecules”, however it is unclear if the molecules that are destroyed refer to the molecules formed, the molecules formed after they are evaporated, or different molecules altogether. For the purpose of Examination, it is being understood that the destroyed molecules are those evaporated from the matrix in line 8, as line 10 further describes the destroyed molecules as “extracted from the matrix”, which appears to correlate the molecules of line 9 with those evaporated from the matrix in line 8. Correction is still required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 3 recites the limitation "wherein the step of adjusting the composition of the injected plasma" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, as a “step of adjusting the composition of the injected plasma” is not discussed previously in claim 3 or parent claim 1. The Examiner notes that claim 1 does disclose in lines 14-15 “setting… the composition of the injected plasma as a function of the monitored excited elements”, so for the purpose of Examination, adjusting 
Claim 7 recites the limitation “said preliminary step” in line 4. There is insufficient antecedent basis for this limitation in the claim, as a “preliminary step” is not disclosed in claim 7 or parent claim 1 previously. For the purpose of Examination, “preliminary step” is being understood to mean the step of lines 1-3 of injecting plasma and monitoring by optical emission spectroscopy to detect stabilization. Correction is required. Claim 8 is rejected due to its dependence on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kniseley et al (US 4897282 A), hereinafter Kniseley.
Regarding claim 13, Kniseley, teaches a thin film coating process using an inductively coupled plasma (Title), where, as shown in Fig. 1, the apparatus includes a vacuum zone 29, and substrate holder 26 onto which substrate 28 can be mounted in alignment with the orifices 18 and 24 [a chamber, a 
Kniseley further teaches the apparatus shown in Fig. 1 includes an inductively-coupled plasma torch of known construction (a plasma torch; Col. 4 lines 43-58), a stream of gas is supplied through passage 13 which sustains the plasma (comprising a supply of plasma-producing gas; Col. 4 lines 58-59), where between tubes 12 and 14 there is provided an annular passage 15 through which an auxiliary gas may be supplied (a supply of at least one additive gas; Col. 4 lines 52-55), where the plasma is directed towards the support 30 through orifices 18 and 24 (the plasma torch being adapted for generating a plasma directed towards the support). Kniseley further teaches auxiliary equipment may include an optical spectrometer, a residual gas analyzer, and a manipulator for moving and positioning the substrate [mounted to the support] (an optical emission spectroscopy apparatus, adapted to continuously monitor excited elements contained within the extraction chamber wherein the support is movable with respect to the plasma torch in order to change a distance between the support and the plasma torch during the injection of the plasma; Col. 8 lines 44-46) The Examiner notes that while Kniseley is silent to a gas mixing device, it would have been apparent to one of ordinary skill in the art that the area shown in Fig. 1 into which feed the annular passage 15 for auxiliary gas and the passage 13 of plasma-sustaining gas, would read on a gas mixing device, as both gases are introduced into the same area. The Examiner notes that while Kniseley teaches an apparatus intended for a thin film coating process, a recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 14, Kniseley teaches auxiliary equipment may include an optical spectrometer, and a manipulator for moving and positioning the substrate (a control unit adapted to adjust the distance between the support and the plasma torch according to the monitored excited elements Col. 8 lines 44-46) and in Example I the substrate positioning shaft 26 was positioned 35 millimeters from orifice 24 and 48 millimeters from orifice 18 to move the substrate (Col. 9 lines 38-41). The Examiner notes that while Kniseley does not refer to the manipulator as a “control unit” one of ordinary skill would understand as the device converts data from an optical spectrometer into actions imparted on the positioning of the substrate, it comprises a control unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi (JP 2007268464 A, machine translation, original figures), hereinafter Uchiumi, in view of Alden et al (US 5125963 A), hereinafter Alden, Kniseley, and evidentiary references Dictionary of Materials and Testing, hereinafter Dictionary of Materials, and Thermodynamics and Kinetics of Oxidation and Temperature Dependent Mechanical Characterization of Pure Indium Solder, hereinafter Thermodynamics and Kinetics.
Regarding claim 1, Uchiumi teaches a method for recycling waste materials processed with a transparent conductive film, and the metals, metal compounds, substrates, and recycling equipment obtained by the method (Title), where it is preferable to separate metals and/or metal compounds and/or organic substances from the substrate of the display by plasma treatment (selectively and 
processed on the base material of the FPD waste material [0061], but is silent to the destruction of molecules of chemical elements contained in the molecules and extracted from the matrix.
	 Thermodynamics and Kinetics teaches disassociation occurs when In2O3 is physically attacked by bombardment of ions or chemical etchants. It would be apparent to one of ordinary skill in the art that a “bombardment of ions” that would then disassociate In2O3 would occur in the process of Uchiumi 
Uchiumi further teaches components of the gas entering from the gas supply path 308 due to the electric are ionized, dissociated, and excited, and various ions and radicals caused by the components of the gas are generated [0061], the presence of a plasma observation means [0076], and use of an x-ray to sample the treated material [0084], but is silent to the excitation of molecules extracted from the matrix and does not teach continuously monitoring the excited elements extracted from the matrix and contained in the plasma by optical emission spectroscopy.
Alden teaches a metallurgical controlling method (Title), by means of optical spectrometry whereby one first determines characteristic emissions or absorptions and identifies the atomic or molecular origin of the emissions/absorptions, that one during a running process records changes in the characteristic emissions/absorptions and relates these changes to the condition of the process and with reference hereto controls the process (continuously monitoring by optical emission spectroscopy; Abstract). Alden further teaches one calculates preferably the ratio between intensities of at least two emitting products and/or the intensities at least two different wave lengths of one emitting product (elements extracted from the matrix; Col. 2 lines 28-31). The Examiner notes that while Alden does not use the term “excited elements”, excitation index is defined by Dictionary of Materials to be the ratio of the intensities of two spectral lines of an element with different excitation energies. As Alden compares the ratio of light intensities of the emitted products, Alden clearly relies on monitoring excited elements, reading on monitoring the excited elements extracted from the matrix and contained in the plasma. Alden further teaches a solution to the problem in the art where visual observation proves imprecise in effectively observing plasma smelting processes and in determining when to interrupt a smelting process, which is solved by the invention of Alden (Col. 1 lines 21-24, Col. 2 lines 16-19).

Uchiumi further teaches the distance from the plasma generating portion to the base material is not particularly limited, and may be, for example, several mm to several m [0062] and raw material gas supplied to the plasma generator used in the present embodiment include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases. Uchiumi further teaches that an indium compound is recovered individually (so that only one desired species of the series of species is being extracted under molecular form; [0064]). Uchiumi further teaches changing other factors such as power supply voltage and frequency during plasma processing [0062], but Uchiumi does not teach varying the distance between the support and plasma torch or composition of the injected plasma as a function of the monitored excited elements.
Kniseley teaches a thin film coating process using an inductively coupled plasma (Title), where the apparatus shown in Fig. 1 includes an inductively-coupled plasma torch of known construction (Col. 4 lines 43-58) which projects plasma from an orifice, and a manipulator for moving and positioning the substrate (Col 8. lines 45-46), where the substrate is mounted onto substrate holder 27 and attached to substrate positioning shaft 26 and the substrate assembly was positioned 35 millimeters from orifice 24 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchiumi to incorporate varying the distance between the support and plasma torch or composition of the injected plasma as a function of the monitored excited elements as taught by Kniseley as it would provide a predictable advantage of allowing control over the distance between the plasma torch and the substrate, without requiring movement of the inherently more complex plasma torch assembly that includes gas supply pipes, etc., reducing the complexity of the system and thereby reducing cost and maintenance requirements.
Uchiumi further teaches it is preferable to adjust the oxygen radical concentration in the plasma processing region, it is economical and safe to use the atmospheric gas itself as a raw material gas, but it is not preferable that the change in humidity appears as a change in the oxygen radical concentration in the plasma region, and in order to keep this appropriate, a power source is used. It is preferable to control the frequency, add water vapor, add oxygen gas, and so on (setting the composition of the injected plasma; [0076]), but does not teach that it is a function of the monitored excited elements for each species of the series.
Alden teaches a metallurgical controlling method (Title), by means of optical spectrometry 
whereby one first determines characteristic emissions or absorptions and identifies the atomic or molecular origin of the emissions/absorptions, that one during a running process records changes in the characteristic emissions/absorptions and relates these changes to the condition of the process and with reference hereto controls the process (continuously monitoring by optical emission spectroscopy; Abstract). Alden further teaches one calculates preferably the ratio between intensities of at least two emitting products and/or the intensities at least two different wave lengths of one emitting product (elements extracted from the matrix; Col. 2 lines 28-31). The Examiner notes that while Alden does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchiumi to use the optical spectrometry-based control method of Alden as a method of controlling the composition of the plasma in order to provide a more precise method of observing the plasma smelting process and in determining when to interrupt a smelting process as taught by Alden. The Examiner further notes that as Alden teaches the suitability of the optical spectrometry method reliant on monitoring excited elements to plasma smelting processes, as Uchiumi teaches a plasma smelting process, one of ordinary skill in the art would understand that Uchiumi inherently produces excited elements extracted from the matrix, reading on excitation of molecules extracted from the matrix.
Uchiumi further teaches when an indium component or the like becomes a state other than a solid such as a liquid or a gas due to the radical action or heat action of plasma and adheres to the inner wall or the like inside the apparatus, for example, the inside of the reactor 509, a protective sheet may be provided inside the device so that the adhered indium component can be recovered from the protective sheet on a regular basis (providing a plate in the extraction chamber, exterior to the plasma, causing collection of said molecules comprising said desired species by deposition onto the surface of 
Thermodynamics and Kinetics teaches disassociation occurs when In2O3 (indium oxide) is physically attacked by bombardment of ions or chemical etchants (p. 94). It would be apparent to one of ordinary skill in the art that a “bombardment of ions” that would then disassociate In2O3 would occur in the process of Uchiumi as Uchiumi teaches the creation of ions which act on the metal [0061]. Thermodynamics and Kinetics further teaches the Gibbs free energy of the oxidation reaction for indium to indium oxide to decrease with temperature, in other words making it easier for the oxidation to occur as temperature decreases (Fig. 2-3, p. 8). As the plate of Uchiumi, while located within the device, is adhered to the wall of the reactor, it would be understood by one of ordinary skill in the art that the plate would exist at a lower temperature than the plasma arc melting the metal. As the temperature of the plate would be relatively low, one of ordinary skill in the art would further recognize that oxidation of indium to indium oxide would be most likely to occur at the plate. This is further supported as Uchiumi teaches the recovery of indium compounds, thus it would be further apparent to one of ordinary skill in the art that, for those embodiments where indium oxide is the indium compound of Uchiumi, that indium oxide is reformed at the plate.
Regarding claim 2, Uchiumi teaches the distance from the plasma generating portion to the base material is not particularly limited, and may be, for example, several mm to several m [0062], but does not teach how the distance is adjusted.
	Kniseley teaches a thin film coating process using an inductively coupled plasma (Title), where the apparatus shown in Fig. 1 includes an inductively-coupled plasma torch of known construction (a plasma torch; Col. 4 lines 43-58) which projects plasma from an orifice, and a manipulator for moving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchiumi to incorporate the use of a moving support to adjust the distance between the support and plasma torch as taught by Kniseley as it would provide a predictable advantage of allowing control over the distance between the plasma torch and the substrate, without requiring movement of the inherently more complex plasma torch assembly that includes gas supply pipes, etc., reducing the complexity of the system and thereby reducing cost and maintenance requirements.
Regarding claim 3, Uchiumi teaches examples of the raw material gas supplied to the plasma generator used include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases may be used [0075]. The Examiner notes a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP § 2112 (III). As the instant application discloses argon as a preferred plasma-producing gas [Page 8, paragraph 4 of the instant specification], argon as taught in Uchiumi would comprise a “plasma producing gas”, thus at least the embodiments of Uchiumi where argon and any or all of oxygen, hydrogen, nitrogen, ammonia, fluorine, and carbon dioxide are used as the gas mixture read on the claim.

Regarding claim 11, Uchiumi teaches in Example 1 feeding a section of LCD panel display into the recycling device and subjecting it to plasma treatment for 5 minutes [0081], and then examining it with an x-ray [0084]. The Examiner notes that as the process feeds a batch of material, and then treats it without introducing new material, Uchiumi reads on wherein the matrix is fed sequentially as a batch.
Regarding claim 12, Uchiumi teaches a method for recycling waste materials processed with a transparent conductive film, and more specifically, a flat panel display, a solar cell, a touch panel, an electromagnetic wave shielding, film, a heater, and an antifogging window ([0001], a recycling process, extracting from a piece of electronic waste), and an embodiment where in the method for recycling waste materials of the present invention, a metal and metal compound [is recovered], and is preferably indium and an indium compound ([0033], extracting a series of metallic species).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Kniseley and evidentiary references Dictionary of Materials, and Thermodynamics and Kinetics as applied to claim 1 above, and further in view of Camacho (US 4718477 A), hereinafter Camacho.
Regarding claim 4, Uchiumi teaches the power supply voltage and frequency are also not particularly limited and may be changed during plasma processing ([0062], further comprising a step of setting the matrix at a determined potential related to the plasma). Uchiumi further teaches a plasma observation means used to control the frequency of the power supply [0076], but does not teach how changes in the voltage potential between the electrode and the matrix is changed during plasma processing.

	Camacho teaches an apparatus and method for processing reactive metals (Title), which includes a plasma arc torch mounted to a heating chamber, which is operable in the transfer arc mode (Abstract), where a power supply means is operatively is connected to both a rear electrode and a hearth, for operating the torch in a transfer arc mode wherein the [plasma] arc extends from the bore of the rear electrode to the hearth (Col. 2 lines 37-41). Camacho further teaches the arc current is set and controlled at a control panel on a power supply, where the arc length and arc gas are regulated to determine the arc voltage [between the metal in the hearth and the electrode] (Col. 4 lines 32-35). Camacho further teaches the power supply is designed to convert three-phase alternating current into a controlled DC power (Col. 4 lines 26-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchiumi to incorporate the use of optical spectrometry as a control means as taught by Alden incorporate more precise analysis of the process to better determine when a process should be interrupted as taught by Alden. It would have been further obvious to incorporate the active control of the potential difference between a matrix and an electrode using a control panel on the power supply as taught by Camacho to incorporate the ability to use three-phase alternating current, such as directly from conventional power grids, without use of an additional transformer, predictably reducing cost and complexity.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Kniseley and evidentiary references Dictionary of Materials, and Thermodynamics and  as applied to claim 1 above, and further in view of evidentiary reference Dictionary of Chemical Engineering.
Regarding claim 5, Uchiumi teaches examples of the raw material gas supplied to the plasma generator used include oxygen gas, nitrogen gas, air, steam, helium gas, argon, carbon dioxide, hydrogen gas, methane gas, ammonia gas, fluorine gas, and any mixture of these gases may be used [0075]. The Examiner notes a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP § 2112 (III). As the instant application discloses argon as a preferred plasma-producing gas [Page 8, paragraph 4 of the instant specification], argon as taught in Uchiumi would comprise a “plasma producing gas”. Uchiumi further teaches for example, oxygen gas can be supplied from the gas cylinder 411a and nitrogen gas can be supplied from the gas cylinder 411b [0072], as any mixture of the listed gases may be used, the gases may include the plasma-producing argon and another gas (an additional gas). Uchiumi further teaches in Fig. 4 gas valves 412a and 412b that adjust the flow rate of the raw material gas supplied to the torch 403 to a predetermined amount ([0071], adjusting respective flows of a plasma-producing gas and an additional gas composing the injected plasma), but is silent to wherein the adjusting flow of plasma-producing gas is done in order to adjust the partial pressure of the additional gas inside the extraction chamber and does not teach where this is done according to the monitored excited elements. 
Alden teaches a metallurgical controlling method (Title), by means of optical spectrometry whereby one first determines characteristic emissions or absorptions and identifies the atomic or molecular origin of the emissions/absorptions, that one during a running process records changes in the characteristic emissions/absorptions and relates these changes to the condition of the process and with reference hereto controls the process (Abstract). Alden further teaches one calculates preferably the ratio between intensities of at least two emitting products and/or the intensities at least two different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchiumi to use the optical spectrometry-based control method of Alden as a method of controlling the mixture of gases used in the process as Alden teaches a more precise method of observing the plasma smelting process, and one of ordinary skill in the art would recognize that this would allow for example recognizing the minimum amount of gas needed to sustain the plasma stream, and setting the gas valves to operate as such, reducing reagent use, reducing operating expense. The Examiner further notes that as Alden teaches the suitability of the optical spectrometry method reliant on monitoring excited elements to plasma smelting processes, as Uchiumi teaches a plasma smelting process, one of ordinary skill in the art would understand that Uchiumi inherently produces excited elements extracted from the matrix, reading on the observation being according to monitored excited elements.
The Dictionary of Chemical Engineering teaches partial pressure to be the pressure exerted by a gas or vapour in a mixture at constant temperature that the gas would exert if it alone occupied the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Kniseley and evidentiary references Dictionary of Materials, and Thermodynamics and Kinetics as applied to claim 1 above, and further in view of Gotovchikov et al (US 5750822 A), hereinafter Gotovchikov.
Regarding claim 6, Uchiumi teaches separating an organic substance by irradiating with plasma [0057], but does not teach a preliminary step of pyrolysis of the matrix with the injected plasma.
Gotovchikov teaches a processing of sold mixed waste containing radioactive and hazardous materials (Title), where waste material is heated by means of a plasma torch (Abstract). Gotovchikov further teaches providing a sealed container with a vacuum or with a reducing atmosphere such as of inert gases allows the plasma melter to be operated in a pyrolysis mode wherein organics are pyrolyzed forming hydrocarbons which are directed to an off-gas system, with the carbon residues and oxides falling down in ash form into the melter (step of pyrolysis of the matrix with the injected plasma; Col. 6 lines 58-64). Gotovchikov further teaches the invention allows a non-radioactive molten metal mass to crystallize into a compact ingot which could be recycled (Col. 2 lines 9-11). Gotovchikov is silent to the step of pyrolysis being preliminary to other steps in the process.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pyrolysis step of Gotovchikov into the invention of Uchiumi, in order to incorporate the ability to recover the organic and metal constituents in separate forms as taught by Gotovchikov, with predictable benefits to the purity of each substance recovered. The .
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Kniseley and evidentiary references Dictionary of Materials, and Thermodynamics and Kinetics as applied to claim 1 above, and further in view of Schutte (US 20030143318 A1) and Study of Plasma System by OES, hereinafter Study of Plasma. 
Regarding claims 7-8, Uchiumi teaches plasma treatment, which is characteristic of the method for recycling FPD waste materials of the present invention, is performed [0057], where a reaction furnace 414 containing a processed object 413 to be plasma processed [0071]. The Examiner notes that while Uchiumi is silent to a step of the processed object being introduced into the reactor, one of ordinary skill in the art would understand the object must be inherently inserted into the furnace to be acted upon, reading on introducing the matrix in the extraction chamber. Uchiumi further teaches examples of the raw material gas supplied to the plasma generator used includes argon ([0075], a plasma-producing gas feeding the plasma torch is argon). Uchiumi further teaches in Fig. 4 a reaction furnace 414 containing a processed object 413 processed by the plasma 409, and the plasma generator includes a torch 403 ([0071], injecting a plasma in the extraction chamber), and plasma observation means [0076] and use of an x-ray to sample the treated material [0084], but is silent to wherein the plasma observation means uses optical emission spectroscopy and does not teach monitoring the injected plasma by optical emission spectroscopy to detect stabilization of the plasma as preliminary to 
Schutte teaches an apparatus and method for thermal spraying (Title), where known variants of thermal spraying include plasma spraying [0004]. Schutte further teaches at least one feature of the thermal spraying process which influences the quality of the sprayed layer and which is responsible for the formation of the layer and its properties, is recorded, evaluated and assessed, checked, monitored and/or regulated, and both analogue and digital spectroscopic arrangements can be used as optical emission spectroscopic arrangements (monitoring the injected plasma by optical emission; Abstract). Schutte further teaches invention which preferably records and spectrally decomposes the emissions occurring in the spray jet in the visible range (preferably 350 nm-850 nm) [0026], but is silent to wherein the stabilization of plasma is detected and measuring a stabilization of the amount of argon in the plasma. Schutte further teaches using the optical emission Spectroscopic arrangement can advantageously be used for online regulation and if necessary, also for optimizing one or a plurality of parameters (Abstract). 
Study of Plasma teaches low-temperature and low-pressure plasma was investigated by OES (optical emission spectroscopy) where changes in the spectral range 300–600 nm during the transition between discharge modes contributed to the emission of metal particles sputtered from the cathode material (Abstract). Study of Plasma further teaches the observation was able to confirm the presence of stable discharge of a second mode (p. 185, paragraph 1). The Examiner notes that while Study of Plasma is silent to detecting the amount of argon, one of ordinary skill would understand that optical emission spectroscopy spectra peak intensities correspond with the number of emissions of a substance, and in turn the amount of said substance, therefore Study of Plasma reads on wherein detecting the stabilization of the plasma comprises detecting a stabilization of the amount of argon. Study of Plasma 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of an optical emission spectroscopy operating from 350-850 nm as taught by Schutte to detect plasma stabilization by monitoring emissions in the spectral range of 300-600 nm to detect the amount of argon in the plasma as taught by Study of Plasma into the invention of Uchiumi, in order to optimize process parameters as taught by Schutte and to increase the activity of the working gas as taught by Study of Plasma. The Examiner notes that while Schutte and Study of Plasma does not teach the detection of stability to be preliminary, it would be predictably advantageous to do so to ensure stable operating conditions are achieved in the extraction chamber prior to the treatment of the matrix to ensure the desired recovery of metal. The Examiner further notes the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, indicating the stability detection step of Schutte and Study of Plasma can also be performed, for example, as the first step of a plasma smelting process. See MPEP § 2144.04 (IV) C.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, in view of Alden, and Kniseley and evidentiary references Dictionary of Materials, and Thermodynamics and Kinetics as applied to claim 1 above, and further in view of Avrukh et al (WO 0243905 A2, original document), hereinafter Avrukh. 
Regarding claim 9, Uchimi does not teach setting a collection plate at a determined potential according to the species to collect in order to enhance deposition of said molecules on the collection plate.
Avrukh teaches a method and apparatus for the production of metal powder granules by electric discharge (Title), where a process anode and a means for initiating discharge from a metal source are provided in a vacuum chamber. An electric discharge is generated between the discharge 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collection plate set at a determined potential as taught by Avrukh into the apparatus taught by Uchiumi to incorporate the ease of removing particles taught by Avrukh.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kniseley as applied to claim 13 above, and further in view of Wadley et al (US 5736073 A) hereinafter Wadley, Smith et al (US 6388226 B1), hereinafter Smith, and Genisco Filters, hereinafter Genisco.
Regarding claim 15, Kniseley teaches the regulation of RF, but does not teach a power source adapted to set a matrix disposed on the support at a determined potential or a RF filter interposed between the power source and the matrix. 

	Smith teaches an improved toroidal low-field plasma source which allows for plasma ignition within a wider range of gas conditions (Abstract), including in Fig. 7 a power supply 250 containing a [RF] filter 252 (a RF filter; Col. 11 lines 11-16). 
	Genisco teaches RF filters are designed to reject selected frequencies (or interference) that are present on a power or signal line, and that RF filters protect equipment from this interference in order to prevent malfunction of electronic equipment, possible data loss and degradation of electronic equipment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control over the potential of the matrix as taught by Wadley for the matrix disposed on a support of Kniseley to incorporate fine control of microstructure and characteristics of the coating as taught by Wadley. It would have been further obvious to incorporate a power supply with a RF filter as taught by Smith and interposed between the power source and the matrix as taught by Genisco in order to modulate the voltage bias of the matrix taught by Wadley, with the benefit of protecting equipment from interference in order to prevent malfunction of electronic equipment, possible data loss, and degradation of electronic equipment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733